      Case 1:16-cv-03088-JGK-RWL Document 232 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        12/29/2020
---------------------------------------------------------------X
JAMES LASTRA,                                                  :
                                                               :        16-CV-3088 (JGK) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :        ORDER
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

         By January 14, 2020, Plaintiff shall provide Defendants with any additional

information concerning the photograph of the John Doe officer, including any of the

information previously requested by Defendants.                    Plaintiff will receive no further

opportunity to provide any such information after January 15, 2020. By January 28, 2020,

Defendants shall either (1) identify the officer or (2) state that they have not been able to

identify the officer; set forth the efforts undertaken to do so; and whether and why they

believe all reasonable efforts have been exhausted.

                                                     SO ORDERED.



                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated:           New York, New York
                 December 29, 2020

Copies transmitted to all counsel of record and to pro se Plaintiff James Lastra.




                                                        1
